Title: Abigail Adams to John Thaxter, 1 July 1783
From: Adams, Abigail
To: Thaxter, John



My Dear Sir
Braintree July 1. 1783

Mr. Smith is at last about to leave us. I cannot in conscience omit so good an opportunity of writing, altho I hope you will be here almost as soon as he arrives abroad. He expects to sail the Next day after tomorrow which will be the 3d. of july. He went from here this morning, not a little dissapointed that he was to go abroad without me, as he politely expresst the pleasure he had anticipated in accompanying my Ladyship and daughter abroad. Few young Gentlemen have gone from hence with a worthyer character than Mr. Smith possesses, and he will do honour to his Country, where ever he resides. If he has not all those Brilliant accomplishments which distinguish some who are favorites of the Fair, he has all those virtues of the Heart which endear him to his Friends, and will render him respectable among the worthy of every Country. He “that commends an other,” Says the Spectator, “engages so much of his own Reputation as he gives to the person commended.” I can safely trust mine upon the Established character of this Gentleman. He can inform you of every thing respecting us, which you wish to know. He can tell you that your Fair American, and many other Fair Americans, are still Single, tho he has made some efforts to lesson the Number, but in spight of him, they will continue blind to their own Interest.
I scarcly know what to entertain you with, in return for the many kind, and repeated favours You have of late obliged me with. Politicks—I think you must be surfeited with them. Shall I talk of my self and contrast my simple manners; and republican stile of Life, with the pagentry, Splendour, and courtly Life you are necessatated to endure. As a novelty, it may please for a time, but I dare say you have seen enough of the painted greatness to discern the daubing, and to prefer the Native Beauties, and comparitively Simple, Rustick, and plain manners of America, to the more Luxurious and refined Manners of European Courts.
You have drawn a very agreable picture of your American party. I should have been happy to have made one of the number, but now think it improbable that I shall ever visit Europe. I sometimes think the pleasentest days of my life are past, I have slided on in the absence of my Friend, with few enviers, because I stept not out of the path in which I had been accustomed to walk, nor sought to vie with the Beau Mond. I mixed not with the frequenters of the Ball or assembly room, and I extended not my acquaintance amongst the polite and fashionable circle of the present day, but convinced that the Honour, and Reputation of a Lady in the absence of her Husband, was necessaryly connected with retirement, I followed my own inclination, and gratified my taste; by associateing only with a seelect number of Friends whose manners and taste, corresponded with my own, and from whose converse and society, I could reap profit and entertainment. Large mixed companies, are not calculated for true Social converse. It is an observation of Rochfoucaults that a company to be truly agreable should not consist of more than the number of the Muses, nor less than the Graces.
I presume he meant to except Lovers, who you know are all the World to each other, and to whom the company of a third person is dissagreable, or if it is not it is seldom fit that a third person should be witness, to what they cannot be actors in, for if I recollect aright, there are a thousand little tendernesses, which pass between persons of this character, which can make no one but themselves happy.
But to return to my subject, I foresee a different scene of Life opening before me, I see my Friend still connected with publick life in his own Country, and probably in a situation which will create envy in the Breasts of some and Calumny in the mouths of thousands, himself his wife his children will all be scrutinized with an Eye of jealousy. I shall become a spectator of a thousand anxious cares, and tormenting perplexities, of which I have heitherto only heard—at least there is a strong probability that this may be the case. I have no reason to think that my Friend would be permitted to retire from publick life, whilst his active powers can be of any service to his Country. A State of inactivity was never meant for Man; Love and the desire of glory as they are the most natural, are capable of being refined into the most delicate and rational passions. That Ambition which in the mind of Alexander became a scourge to mankind, in an Alfred and Augustus would have been employed for the benifit of their fellow Mortals.

“Reason the bias turns to good, from ill.
And Nero reigns a Titus if he will
The fiery Soul abhorr’d in Cataline
In Decius charms, in Curtius is divine
The same ambition can distroy or save
And makes a patriot, as it makes a knave.”

Remember me kindly to Mr. Storer, tell him I mark him as one of those Genious’es capable of being eminently serviceable to mankind. There is a large tax upon his merit I expect he always pays, in solid coin, even without alloy. Accept my kindest wishes for your Health and prosperity. And believe that no one is more sincerely Interested in the safety of your return to your native Land, than Your Sincerely affectionate

Friend Portia

